Citation Nr: 1529641	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  08-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent on an extraschedular basis for degenerative joint disease of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972 and from March 1973 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for degenerative joint disease of the lumbar spine and assigned an initial 20 percent disability evaluation, effective from December 28, 2004, and a 40 percent disability evaluation, effective from July 31, 2007, forward.

In a March 2014 decision, the Board granted a higher rating of 40 percent for degenerative joint disease of the lumbar spine from December 28, 2004, to July 30, 2007; denied entitlement to a schedular rating in excess of 40 percent for the low back disorder for the entire appellate period; and remanded the issue of entitlement to a TDIU.  The Veteran appealed the March 2014 Board decision to the Court of Appeals for Veterans Claims (CAVC). 

In a December 2014 Joint Motion for Partial Remand (JMPR), CAVC remanded that part of the March 2014 Board decision that determined that referral for consideration of an extraschedular rating for service-connected degenerative joint disease of the lumbar spine was not warranted.  The Veteran declined to pursue that part of the decision that denied a higher schedular rating (i.e., in excess of 40 percent) for degenerative joint disease of the lumbar spine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2015 written statement, Donald Miller, M.D. reported that, upon interviewing the Veteran on April 2, 2015, the Veteran stated that over the last three years his back symptoms had continued to worsen.  The Veteran was last afforded a VA examination of his lumbar spine in February 2012; therefore, he should be scheduled for a current examination on remand.  In addition, his VA treatment records dated since February 2012 should be obtained.  

Veterans may receive extraschedular consideration under 38 C.F.R. § 3.321(b) when it is found that the case presents an exceptional or unusual disability picture, such as marked interference with employment.  See also 38 C.F.R. § 4.16(b).  When such circumstances arise, the Board is required to submit the claim to the Director, Compensation and Pension Service, for consideration of the applicability of an extraschedular rating.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Based on the April 2015 opinion from Donald Miller, M.D., the Board will refer the Veteran's claims to the Director of the Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from February 2012 forward.

2.  After the above records have been obtained, schedule the Veteran for a VA examination of his service-connected degenerative joint disease of the lumbar spine. An appropriate DBQ should be filled out for this purpose, if possible.  

3.  Next, the claims of (a) entitlement to an initial rating in excess of 40 percent on an extraschedular basis for degenerative joint disease of the lumbar spine, and (b) entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities on an extraschedular basis, should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.
 
4.  Finally, the Veteran's claims must be re-adjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

